MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Thomas R. Throneberry, filed a breach of contract action against Super 8 Motels, Inc., which in turn filed a counterclaim against plaintiff. The case was tried to a magistrate judge, who dismissed plaintiffs claims and entered judgment for defendant on its counterclaim. Plaintiff appeals.
Having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the magistrate judge erred.
Because the reasoning which supports the dismissal of plaintiffs claims and judgment for defendant on its counterclaim has been articulated by the magistrate judge, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the magistrate judge is affirmed upon the reasoning employed by Magistrate Judge William J. Haynes, Jr., in his thorough memorandum opinion entered on October 27, 1999.